—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered April 17, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court promised that it would impose a more lenient disposition in the event that defendant successfully completed a drug program. Defendant was expelled from the drug program. Before imposing sentence, the court conducted an inquiry to determine whether or not there was any legitimate basis for defendant’s exclusion from the drug program, and satisfied itself that the report of defendant’s misconduct in the program was reliable and accurate (see, People v Outley, 80 NY2d 702, 713; People v Gonzalez, 242 AD2d 306, lv denied 90 NY2d 1011). Hence, the court properly sentenced defendant on the felony. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.